NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-SEP-2020
                                            09:07 AM

                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             ASSOCIATION OF OWNERS OF ORCHID MANOR,
       by its Board of Directors, Plaintiff-Appellee, v.
           EUGENE GEORGE WARNER, Defendant-Appellant,
and UNITED STATES ATTORNEY'S OFFICE FOR THE DISTRICT OF HAWAI#I,
     Defendant-Appellee, and JOHN DOES 1-5, JANE DOES 1-5,
 DOE PARTNERSHIPS 1-5, DOE CORPORATIONS 1-5, DOE ENTITIES 1-5,
           and DOE GOVERNMENTAL UNITS 1-5, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                    (CIVIL NO. 3CC171000164)


                      ORDER DISMISSING APPEAL
    (By:   Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
           Upon review of the record, it appears that:
           (1) On May 1, 2020, self-represented Defendant-
Appellant Eugene George Warner (Warner) inadvertently filed the
notice of appeal in an existing, related appeal in CAAP-19-
0000568, without paying the fees required by Hawai#i Rules of
Appellate Procedure (HRAP) Rule 3(a);
           (2) On May 12, 2020, the appellate clerk refiled the
May 1, 2020 notice of appeal to create this appeal in CAAP-20-
0000368.   The same day, the appellate clerk filed a May 1, 2020
letter to Warner, informing him that the May 1, 2020 notice of
appeal was refiled in CAAP-XX-XXXXXXX, and instructing him to pay
the filing fees or file a request for a fee waiver;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (3) On May 21, 2020, the appellate clerk filed a notice
of non-payment, informing Warner that he had not paid the filing
fees or filed a motion for leave to proceed on appeal in forma
pauperis, and that failure to do either by June 1, 2020, could
result in dismissal of the appeal;
          (4) On July 17, 2020, the appellate clerk entered a
default of the record on appeal, informing Warner that the time
to docket the appeal expired on June 30, 2020, he had not paid
the filing fees, the record on appeal cannot be filed without
payment of fees or an order allowing him to proceed on appeal in
forma pauperis, the matter would be brought to the court's
attention on July 27, 2020, for action that may include dismissal
of the appeal, and he could seek relief from default by motion;
          (5) Warner took no further action in the appeal; and
          (6) An appeal may be dismissed where the record on
appeal has not been prepared because the appellant failed to pay
the required fees or obtain an order allowing the appellant to
proceed in forma pauperis.    HRAP Rule 11(b)(2), (c)(2).
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, September 25, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2